Opinion by
Judge Crumlish, Jr.,
The Pennsylvania Unemployment Compensation Board of Review affirmed a referee who denied benefits to Mary E. Wilson, finding that she voluntarily left employment without cause of a necessitous and compelling nature. Section 402(b)(1) of the Unemployment Compensation Law (Act), Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43P.S. §802(b)(1).
*466Wilson voluntarily left her job as an administrator of St. Paul’s Monastery Manor, a residential care facility for the elderly.
Did she quit for cause of a necessitous and compelling nature?
Wilson alleges mental harassment and precarious working conditions following a series of alarming ex-traterrestial events which she was convinced seriously jeopardized the mental and physical welfare of the residents, the staff, and herself featuring, among other phenomena, self-igniting wastebaskets and the mysterious interruption of the elevator’s electrical power. Nocturnal- capers by unidentified beings were the usual unusual happenings such as unprogrammed radio concerts, erratic clock revolutions, disappearance of the personal property of some of the residents, and laundry litter in the hallways.
Unable to master these phenomena on her own, she unsuccessfully sought the cooperation of the Monastery’s Rector, the local police chief, and volunteer staff members; she installed a phone tap; rotated staff employees to eliminate suspicion; and, at wit’s end, engaged a volunteer private detective. Her request to hire a security guard was dismissed as too costly.1
Finally, in a memorandum, she summarized these supernatural events for their submission to the Manor’s Executive and Advisory Boards. The Rector induced the Executive Board to reject the presentation of her presentation. Convinced that she could no longer function effectively as an administrator, she appeared at the meeting and offered her resignation which was later formalized in writing.
*467Eligibility for benefits requires one’s departure to demonstrate “ ‘adequate excuses that will bear tbe test of reason, just grounds for action, and always tbe element of good faith.’ ” Arufo v. Unemployment Compensation Board of Review, 37 Pa. Commonwealth Ct. 555, 558, 391 A.2d 43, 45 (1978).
Here, Wilson, a professional employee, held a Master’s Degree in counseling. As tbe administrator, sbe was ultimately responsible for tbe care of 31 residents of tbe Manor and was in supervisory control of a staff of 20. Her duties were varied and included hiring and firing staff, making their assignments, preparing tbe budget, buying supplies, and setting fees within the guidelines established by tbe Executive Board. While her supervisory duties in tbe overall day-to-day operation of tbe Manor were extensive, sbe was not given tbe requisite corollary administrative power necessary to effectively discharge these duties.
We see a conscientious attempt here to remedy tbe problems at tbe Manor (undisputed in tbe record) and her frustrations by tbe Rector’s rejection. Moreover, be overtly obstructed her efforts by publicly revealing her “top secret” discovery project. This is but one of tbe many obstacles sbe encountered during her vain pursuit of tbe villain.
In all, tbe record is replete with evidence in support of tbe finding that her termination rises to tbe level of a cause of a “necessitous and compelling” nature which prevented her from performing tbe important duties and responsibilities required of her in tbe proper management of tbe care facility. Sbe bad no reasonable alternative but to resign.
Accordingly, we
Order
And Now, this 26tb day of February, 1980, tbe appeal of Mary E. Wilson from tbe order of tbe Unem*468ployment Compensation Board of Review, Decision No. B-164987, dated October 13,1978, is sustained and the record is remanded to tbe Board for the computation of benefits due the claimant.
This decision was reached prior to the death of President Judge Bowman.
This decision was reached prior to the expiration of the term of office of Judge DiSalle.

 Interestingly enough, uniformed security service was contracted for by the Manor on the night prior to Claimant’s resignation and for three successive days thereafter.